

REDACTED COPY








CONFIDENTIAL TREATMENT REQUESTED




CONFIDENTIAL PORTIONS OF THIS


DOCUMENT HAVE BEEN REDACTED


AND HAVE BEEN SEPARATELY


FILED WITH THE COMMISSION 





 
CONFIDENTIAL TREATMENT

1

--------------------------------------------------------------------------------




EXECUTIVE EMPLOYMENT
AGREEMENT




THIS AGREEMENT (the "Agreement") entered into as of the date signed by the
parties below by and between Adams Golf, Inc. and its subsidiaries with its
principal place of business at 2801 East Plano Parkway, Plano, Texas (the
"Company") and Mr. Oliver Brewer (the "Executive");
 


 
RECITALS
 
WHEREAS, the Executive is and has been employed by the Company for the past
three years as its Chief Executive Officer;
 
WHEREAS, the Company’s Board of Directors desires assurance of the continued
association and services of the Executive in order to retain his experience,
skills, abilities, background, and knowledge, and is therefore willing to engage
his services on the terms and subject to the conditions set forth below;
 
WHEREAS, the Executive desires and is willing to continue employment with the
Company on the terms and subject to the conditions set forth below;
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties agree as follows:
 
AGREEMENT
 

1.     POSITION AND DUTIES

 
During the term of this Agreement, the Company shall employ the Executive as
Chief Executive Officer. The Executive’s duties shall be those which shall be
prescribed by the Board of Directors from time to time which shall be those
reasonably expected of a chief executive officer of a similarly capitalized
corporation and those performed by his predecessor. The Executive shall use his
best efforts to promote the best interest of the Company. The Executive shall
devote his knowledge, skill and, exclusively (other than as set forth below),
all of his professional time, attention and energies (reasonable absences for
vacations and illness excepted), to the business of the Company in order to
perform such assigned duties faithfully, competently and diligently.
Notwithstanding the foregoing, it is understood and agreed between the parties
that the Executive may (i) engage in charitable and community activities, (ii)
manage personal investments and affairs and (iii) serve on the boards of
directors of a reasonable number of other corporations or the boards of a
reasonable number of trade associations, so long as such activities and
investments do not interfere or conflict with the Executive's performance of his
responsibilities and obligations to the Company.
 
 
CONFIDENTIAL TREATMENT

2

--------------------------------------------------------------------------------


 

2.     TERM OF EMPLOYMENT

 
The Company agrees to employ the Executive and the Executive agrees to serve the
Company pursuant to the terms and conditions of this Agreement for a term of
three (3) years, commencing on January 1, 2005 and expiring on December 31,
2007, unless earlier terminated pursuant to this Agreement. Notwithstanding any
contrary clause in this Agreement, the Executive shall serve at the pleasure of
the Board of Directors and may be terminated at any time in accordance with the
provisions of this Agreement. The Executive’s termination shall not, in any way,
prejudice the Executive’s rights under this Agreement.
 

3.     PLACE OF EMPLOYMENT 

 
The place of employment shall be at the Company's principal office currently
located in Plano, Texas; provided, however, that the Company may from time to
time require the Executive to travel temporarily to other locations on Company
business.
 

4.     COMPENSATION 

 
The Executive shall receive, for all services rendered to the Company as an
employee, the following compensation.
 

     (a)  
Salary. The Executive shall be paid an Annual Base Salary in the amount of Four
Hundred Thousand ($400,000) dollars or such greater amount as may be determined
by the Board of Directors. The Executive's Annual Base Salary shall be payable
in equal installments in accordance with the Company's general salary payment
policies, but no less frequently than monthly.

 

     (b)   Incentive Compensation. Each calendar year, the Executive shall be
eligible for two bonuses. The first bonus is to be paid at the end of the first
half of the calendar year but no later than July 20 and the second bonus is to
be paid at the end of the second half of the year but no later than January 20
of the following year. Each bonus shall be contingent upon the Company achieving
its internal financial goals for the applicable half of the calendar year as
stated by the Board of Directors, The amount of each bonus shall depend on
whether the Company has achieved annual sales of [* *****] dollars in the period
of the bonus. If the Company’s annual sales are under [*****] dollars, the bonus
amount shall be One Hundred Twenty Five thousand ($125,000) dollars. If the
Company’s annual sales are over [*****] dollars, the bonus amount shall be Two
Hundred Thousand ($200,000) dollars.

 
 

--------------------------------------------------------------------------------

[******] Confidential Material redacted and filed separately with the
Commission.
 
CONFIDENTIAL TREATMENT

3

--------------------------------------------------------------------------------


 
Example: Year 1 the Company achieves [*****] in annual sales by the end of
December and also achieves its internal financial goals for both halves of the
year. The Executive’s first half of the year bonus shall be $125,000 and the
second half of the year bonus shall be $200,000. Year 2 the Company achieves
it’s internal financial goals for both halves of the year but by the end of
December only achieves [* ****] in sales. The Executive’s first half of the year
bonus for year 2 is $200,000 and second half of the year bonus is $125,000.
 

 
 (c) 
Equity Participation.

 

 
(1)
Not later than the end of January of each calendar year of this Agreement, the
Executive shall be granted one percent (1%) of the Company’s fully diluted stock
in stock options at an option strike price of one cent ($.01) per share. These
stock options are to retain the Executive and shall vest one year after the date
of grant;

 

 
(2)
At any time during the term of this agreement, if a majority of the capital
stock of the Company is to be sold or transferred to an unaffiliated entity or
substantially all of the assets of the Company are to be sold or transferred to
an unaffiliated entity, all of the Executive’s potential stock options shall be
granted and vested no later than the calendar day immediately preceding the sale
or closing date of the sale or transfer transaction.

 

      (d)  Long Term Incentive Payment . The Executive shall be eligible for a
one time long term incentive payment at the conclusion of this three (3) year
Agreement contingent upon the Company achieving a minimum cumulative EBITDA of
[*****] dollars during the three (3) year term of this Agreement along the
following payment structure: (For purposes of calculating EBITDA under this
section, any insurance proceeds received by the Company and/or recovery of money
and/or assets due to the theft of Company money by any employee(s) prior to the
time this Agreement is executed shall not be used in calculating EBITDA.)


 

 
(1)
If the Company achieves a cumulative EBITDA of [*****] dollars, the Executive
shall be granted a one time long term incentive payment of Seven Hundred Fifty
Thousand ($750,000) dollars.

 

 
(2)
Additionally, for every dollar in EBITDA that the Company achieves over [*****]
dollars but under [*****] dollars, the payment shall increase by sixteen and
7/1000 ($.167) cents capped at One Million ($1,000,000) dollars.

 

 
(3)
Additionally, for every dollar in EBITDA that the Company achieves over [*****]
dollars, the payment shall increase by five ($.05) cents.

 

      (e)  Employee Benefit Plans. The Executive and his "dependents," as that
term may be defined under the applicable employee benefit plan(s) of the
Company, shall be included in all plans, programs and policies which provide
benefits for Company employees and their dependents on a basis commensurate with
the Executive's position and authorities, duties, powers and responsibilities.

 

--------------------------------------------------------------------------------

[******] Confidential Material redacted and filed separately with the
Commission.
 
CONFIDENTIAL TREATMENT

4

--------------------------------------------------------------------------------


 
 

      (f)  Expenses. The Executive is authorized to incur and shall be
reimbursed by the Company for any and all reasonable and necessary business
related expenses including, but not limited to, a company car, a local country
club membership, expenses for auto, business travel, entertainment, gifts and
similar matters. The company car and local country club membership are subject
to the compensation committee’s approval, which shall not be unreasonably
withheld.

 

5.     ABSENCES

 
The Executive shall be entitled to vacations in accordance with the Company's
vacation policy in effect from time to time and to absences because of illness
or other incapacity and shall also be entitled to such other absences as are
granted to the Company's other senior executive officers or as are approved by
the Board of Directors, which approval shall not be unreasonably withheld.
 

6.     TERMINATION

 
The Executive's employment with the Company may be terminated only as follows:



(a)  
By the Company Without Cause. The Company may at any time terminate the
Executive's employment without Cause upon sixty-(60) days prior written notice
to the Executive.

 

(b)  
By the Executive Without Good Reason. The Executive may at any time terminate
his employment for any reason upon sixty-(60) days written notice to the
Company.

 

(c)  
By the Company For Cause. The Company may terminate the Executive’s employment
for Cause. In such event, the Company shall give the Executive prompt written
notice (in addition to any notice that may be required below) specifying in
reasonable detail the basis for such termination. For purposes of this
Agreement, "Cause" shall mean any of the following conduct by the Executive:

 

(1)  
The deliberate and intentional breach of any material provision of this
Agreement, which breach the Executive shall have failed to cure within thirty
(30) days after the Executive's receipt of written notice from the Company
specifying the specific nature of the Executive's breach; or

 
 
CONFIDENTIAL TREATMENT

5

--------------------------------------------------------------------------------


 
 

(2)  
The deliberate and intentional engaging by the Executive in gross misconduct
that is materially and demonstrably harmful to the best interests, monetary or
otherwise, of the Company; or

 
 

(3)   Conviction of a felony or conviction of any crime involving moral
turpitude, fraud or deceit.

 
 

(d)  
By the Executive for Good Reason. The Executive may terminate his employment for
Good Reason upon providing thirty (30) days written notice to the Company after
the Executive reasonably becomes aware of the circumstances giving rise to such
Good Reason. For purposes of this Agreement, "Good Reason" means any of the
following conduct of the Company, unless the Executive shall have consented
thereto in writing:

 

(1)   Material breach of any material provision of this Agreement by the
Company, which breach shall not have been cured by the Company within thirty
(30) days after Company’s receipt from the Executive or his agent of written
notice specifying in reasonable detail the nature of the Company's breach; or

 

(2)   The assignment to the Executive of any duties inconsistent in any material
respect with the Executive's position including, but not limited to any
diminution of the Executive's status and reporting requirements) authority,
duties, powers or responsibilities, excluding for this purpose any isolated,
insubstantial and inadvertent action respecting the Executive not taken in bad
faith and which is remedied by the Company within thirty (30) days after receipt
of written notice from the Executive to the Company; or

 

(3)  
The failure of the Company to obtain the assumption in writing of its
obligations to perform this Agreement by any successor not less than five days
prior to a merger, consolidation or sale as contemplated in Section 10; or

 

(4)  
A reduction in the Executive's total compensation. For purposes of this
subsection, a reduction in the overall level of compensation of the Executive
resulting from the failure to achieve corporate, business unit and/or individual
performance goals established for purposes of incentive compensation for any
year or other period shall not constitute a reduction in the overall level of
compensation of the Executive.

 

(5)  
The relocation of the Company’s principal office to a site more than 75 miles
from Plano, Texas.

 
CONFIDENTIAL TREATMENT

6

--------------------------------------------------------------------------------


 
 

(e)  
Disability. In the event that the Executive shall be unable to perform his
duties hereunder on a full time basis for a period of sixty (60) consecutive
calendar days by reason of incapacity due to illness, accident, physical or
mental disability or otherwise, then the Company may, at its discretion,
terminate the Executive's employment if the Executive, within ten (10) days
after receipt of written notice of termination is given (which may occur before
or after the end of the entire 60 day period), shall not have returned to the
performance of all of his duties on a full-time basis.

 

(f)  
Death. The Executive's employment shall terminate upon his death.

 

(g)  
 Mutual Written Agreement. This Agreement and the Executive's employment with
the Company may be terminated at any time by the mutual written agreement of the
Executive and the Company.




7.      
COMPENSATION IN THE EVENT OF TERMINATION 

 
In the event that the Executive's employment terminates prior to the expiration
of this Agreement, the Company shall pay the Executive compensation and provide
the Executive and his eligible dependents with benefits as follows:
 

(a)  
Termination By Company Without Cause or Termination By Executive For Good
Reason. In the event that the Executive's employment is terminated by (i) the
Company without Cause or (ii) the Executive for Good Reason, then the Company
shall continue to pay or provide, as applicable, in accordance with the
Company's normal payroll practices unless otherwise specified, the following
compensation and benefits to the Executive:

 

(1)  
The Annual Base Salary of the Executive for a period of one (1) year after
expiration of the notice period or termination, whichever is later;

 

(2)  
The retention stock options (the stock options to retain the Executive as
opposed to the stock options based on Company performance) for which the
Executive was potentially eligible in the calendar year of termination will be
pro-rated for the months of service in the calendar year and will be granted and
fully vested as of the date of termination;

 

(3)  
A payment equal in amount to both semi-annual bonuses for which the Executive
was potentially eligible in the calendar year in which the Executive was
terminated. This payment will be made within 15 days of termination. The payment
shall be calculated based on the potential semi-annual bonuses tied to the
annual sales in effect at the time of termination and shall be paid irrespective
of whether the Company achieved or was on track to achieve its internal
financial goals for the calendar year and/or whether a semi-annual bonus had
already been paid to the Executive in the calendar year of termination.

 
 
CONFIDENTIAL TREATMENT

7

--------------------------------------------------------------------------------


 
 

(4)  
The long term incentive payment for which the Executive was potentially
eligible. This payment will be made within 15 days of termination. The payment
shall be calculated as if the Company had achieved a minimum cumulative EBITDA
of [* *****] Confidential Material redacted and filed separately with the
Commission****] dollars irrespective of whether the Company had achieved it or
was on track to achieve it. Additionally, if on the date of termination, the
Company has achieved more than [*****] dollars of cumulative EBITDA, then the
executive shall also receive five ($.05) cents for every EBITDA dollar achieved
over [*****] dollars.

 

(5)   Continuing coverage for all purposes (including eligibility, coverage,
vesting and benefit accruals, as applicable), for the salary continuation period
described in subsection (a)(l) above, to the extent not prohibited by law, for
the Executive and his eligible dependents under all of the employee benefit
plans in effect and applicable to Executive and his eligible dependents as of
the date of his termination. In the event that the Executive and/or his eligible
dependents, because of the Executive's terminated status, cannot be covered or
fully covered under any or all of such plans, the Company shall continue to
provide the Executive and/or his eligible dependents with the same level of such
benefits and coverage in effect prior to termination, payable from the general
assets of the Company if necessary. Notwithstanding the foregoing, the Executive
may elect (by giving written notice to the Company prior to the termination of
his employment hereunder), on a benefit by benefit basis to receive in lieu of
continuing coverage, cash in an amount equal to the present value (using an 8%
annual discount rate) of the projected cost to the Company of providing such
benefit for such continuation period. The aggregate amount of cash to which the
Executive is entitled pursuant to the preceding sentence shall be payable by the
Company to the Executive within sixty (60) days after the date of the
termination of Executive's employment hereunder;

 
The Executive's subsequent death or disability shall in no way affect or limit
the Company's obligations under this Section.
 

(b)  
Termination By the Company For Cause. In the event that the Company shall
terminate the Executive's employment for Cause, this Agreement shall terminate
and the obligations of the parties shall be as set forth in Section 8 of this
Agreement.

 

(c)  
Termination By The Executive Without Good Reason. In the event that the
Executive shall terminate employment hereunder other than for Good Reason, this
Agreement shall forthwith terminate and the obligations of the parties shall be
as set forth in Section 8 of this Agreement.

 

--------------------------------------------------------------------------------

[******] Confidential Material redacted and filed separately with the
Commission.
 
CONFIDENTIAL TREATMENT

8

--------------------------------------------------------------------------------


 

(d)  
Disability. In the event that the Company elects to terminate the Executive's
employment pursuant to Section 6(e), the Executive shall continue to receive,
from the date of such termination for a period of one year, one hundred percent
(100%) of the Annual Base Salary, in accordance with the payroll practices of
the Company for senior executive officers, reduced, however, by the amount of
any proceeds from Social Security and disability insurance policies provided by
and at the expense of the Company. Additionally, the Executive shall receive a
payment equal to both potential semi-annual bonuses in effect at the time for
which the Executive was potentially eligible irrespective of whether company
achieved its internal financial goals or was on track to achieve its internal
financial goals.

 

(e)  
Death. In the event of the death of the Executive during the term of this
Agreement, (i) the Annual Base Salary to which the Executive is entitled shall
be paid, in twelve (12) equal monthly installments following the date of death,
to the last beneficiary designated by the Executive under the Company's group
life insurance policy maintained by the Company or such other written
designation expressly provided to the Company for the purposes hereof or,
failing either such designation, to his estate. The parties expressly understand
that this payment of salary shall be in addition to any insurance payments paid
to Executive’s survivors and/or estate under any insurance policies.

 

(f)  
Mutual Written Consent. In the event that the Executive and the Company shall
terminate the Executive's employment by mutual written agreement, the Company
shall pay such compensation and provide such benefits, if any, as the parties
may mutually agree upon in writing.

 

(g)  
By the Executive due to Company failure to set internal financial goals or adopt
stock option plan. In the event that the Company fails to set internal financial
goals or adopt a stock option plan and the Executive elects to terminate his
employment under this Agreement, the Company shall (1) pay the Executive's
accrued salary and any other accrued benefits through the effective date of
termination; (2) reimburse the Executive for expenses already actually incurred
through the effective date of termination; (3) pay or otherwise provide for any
benefits, payments or continuation or conversion rights in accordance with the
provisions of any employee benefit plan of which the Executive or any of his
dependents is or was a participant or as otherwise required by law; (4) pay the
Executive and his beneficiaries any compensation and/or provide the Executive or
his eligible dependents any benefits due through the effective date of
termination.

 

(h)  
The Executive shall not be required to mitigate the amount of any payment
provided for in this Section by seeking employment or otherwise.

 
 
CONFIDENTIAL TREATMENT

9

--------------------------------------------------------------------------------


 
8.
EFFECT OF EXPIRATION OF AGREEMENT OR TERMINATION OF EXECUTIVE’S EMPLOYMENT 

 
Upon the expiration of this Agreement by its terms or the termination of the
Executive's employment by the Company for Cause or the Executive Without Good
Reason, neither the Company nor the Executive shall have any remaining duties or
obligations except that:
 

    (a) The Company shall:

 

        (1)  Pay the Executive's accrued salary and any other accrued benefits
through the effective date of such expiration or termination;

 

        (2) Reimburse the Executive for expenses already actually incurred
through the effective date of such expiration or termination;

 

        (3) Pay or otherwise provide for any benefits, payments or continuation
or conversion rights in accordance with the provisions of any employee benefit
plan of which the Executive or any of his dependents is or was a participant or
as otherwise required by law;

 

        (4) Pay the Executive and his beneficiaries any compensation and/or
provide the Executive or his eligible dependents any benefits due through the
effective date of such expiration; and

 

        (5) Continue to remain bound by the terms of Section 12 hereof.

 

    (b) The Executive shall remain bound by the terms of Section 9,11 and 13.




9.      
COVENANTS AS TO CONFIDENTIAL INFORMATION AND COMPETITIVE CONDUCT 

 
The Executive acknowledges and agrees as follows: (i) this Section 9 is
necessary for the protection of the legitimate business interests of the
Company, (ii) the restrictions contained in this Section 9 with regard to
geographical scope, length of term and types of restricted activities are
Reasonable; and (iii) the Executive has received adequate and valuable new
consideration for entering into this Agreement.


 

(a)  
Confidentiality of Information and Nondisclosure. The Executive acknowledges and
agrees that his employment by the Company under this Agreement necessarily
involves proprietary information pertaining to the business of the Company and
its related entities. Accordingly, the Executive agrees that at all times during
the terms of this Agreement and at all times thereafter, he will not, directly
or indirectly, without the express written approval of the Company, unless
directed by applicable legal authority having jurisdiction over the Executive,
disclose to or use, or knowingly permit to be so disclosed or used, for the
benefit of himself, any person, corporation or other entity other than the
Company:

 
 
CONFIDENTIAL TREATMENT

10

--------------------------------------------------------------------------------


 

(1)  
Any information concerning any financial matters, customer relationships,
competitive status, supplier matters, internal organizational matters, current
or future plans, or other business affairs of or relating to the Company or its
subsidiaries,

 

(2)  
Any management, operational, trade, technical or other secrets or any other
proprietary information or other data of the Company or its subsidiaries,

 

(3)  
Any other information related to the Company or its related entities that the
Executive should reasonably believe will be damaging to the Company or its
related entities and which has not been published and is not generally known
outside of the Company.

 
The Executive acknowledges that all of the foregoing constitutes confidential
and/or proprietary information of the Company, which is the exclusive property
of the Company. Excluded from this confidential and/or proprietary information
of the Company shall be (i) information known by or generally available to the
public through no breach by the Executive of this Agreement and which the public
may use without any direct or indirect obligation to the Company and (ii)
information that documentary evidence demonstrates was independently developed
by the Executive.
 

      (b)  Restrictive Covenant. During the term of, and for a period of one (1)
year (the "Restrictive Period") after the termination of the Executive's
employment other than by the Company Without Cause or by the Executive With Good
Reason, the Executive shall not render, directly or indirectly, services to (as
an employee, consultant, consultant, independent contractor or in any other
capacity) any person, firm, corporation, association or other entity which
conducts the same or similar business as the Company or its subsidiaries at the
date of the Executive's termination of employment within the states in which the
Company or any of its subsidiaries is then doing business at the date of the
Executive's termination of employment hereunder without the prior written
consent of the Board of Directors which may be withheld at its sole discretion.
In the event that this Agreement expires after termination and is not renewed by
the parties, the Restrictive Period shall not extend beyond the termination of
employment.. In the event the Executive violates any of the provisions contained
in this Section, the Restrictive Period shall be increased by the period of time
in which the Executive was in violation as determined by an Arbitrator or Court
of competent jurisdiction. The Executive further agrees that at no time during
the Restrictive period will the Executive attempt to directly or indirectly
solicit or hire employees of the Company or its subsidiaries or induce any of
them to terminate their employment with the Company or any of the subsidiaries.

 
 
CONFIDENTIAL TREATMENT

11

--------------------------------------------------------------------------------


 

     (c)  Company Remedies. The Executive acknowledges and agrees that any
breach of this Agreement by him will result in immediate and irreparable harm to
the Company and that the Company cannot be reasonably or adequately compensated
by damages in an action at law. In the event of a breach by the Executive of the
provisions of this Section 9 as determined by an Arbitrator or a Court of
competent jurisdiction, the Company shall be entitled, to the extent permitted
by law, immediately to cease paying or providing the Executive or his dependents
any compensation or benefits provided pursuant to Section 4, Section 6 or
Section 7 of this Agreement as liquidated damages, and also to obtain immediate
injunctive relief restraining the Executive from conduct in breach of the
covenants contained in this Section 9. Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach, including the recovery of damages from the Executive.

 

10.     AGREEMENT SURVIVES MERGER OR DISSOLUTION

 
This Agreement shall not be terminated by the Company's voluntary or involuntary
dissolution or by any merger in which the Company is not the surviving or
resulting corporation, or on any transfer of all or substantially all of the
Company's assets. In the event of any such merger or transfer of assets, the
provisions of this Agreement shall be binding on and inure to the benefit of the
surviving business entity or the business entity to which such assets shall be
transferred and to the Executive and his heirs.
 

11.     OWNERSHIP OF INTANGIBLES

 
All processes, inventions, patents, copyrights, trademarks, and other intangible
rights that may be conceived or developed by Executive, either alone or with
others, during the term of Executive's employment, whether or not conceived or
developed during Executive's working hours, and with respect to which the
equipment, supplies, facilities, or trade secret information of the Company was
used, or that relate at the time of conception or reduction to practice of the
invention to the business of the Company or to the Company's actual or
demonstrably anticipated research and development, or that result from any work
performed by Executive for the Company, shall be the sole property of the
Company. Executive shall execute all documents, including patent applications
and assignments, required by the Company to establish the Company's rights under
this Section.



12.     INDEMNIFICATION BY THE COMPANY

 
The Company shall, to the maximum extent permitted by law, indemnify and hold
the Executive harmless against expenses, including reasonable attorney's fees
judgements, fines, settlements, and other amounts actually and reasonably
incurred in connection with any proceeding arising by reason of the Executive's
employment by the Company. The Company shall advance to the Executive any
expense incurred in defending any such proceeding to the maximum extent
permitted by law.
 
 
CONFIDENTIAL TREATMENT

12

--------------------------------------------------------------------------------


 
13.    
DISCLOSURE OF CUSTOMER INFORMATION AND SOLICITATION OF OTHER EMPLOYEES
PROHIBITED

 
In the course of his employment, the Executive will have access to confidential
records and data pertaining to the Company's customers and to the relationship
between these customers and the Company's account executives. Such information
is considered secret and is disclosed to the Executive in confidence. During his
employment by the Company and for one (1) year after termination of that
employment, the Executive shall not directly or indirectly disclose or use any
such information, except as required in the course of his employment by the
Company.
 

14.     RESOLUTION OF DIFFERENCES OVER BREACHES OF AGREEMENT

 
Except as otherwise provided herein, in the event of any controversy, dispute or
claim arising out of, or relating to, this Agreement, or the breach thereof, or
arising out of any other matter relating to the Executive’s employment with the
Company, the parties may seek recourse only for temporary or preliminary
injunctive relief to the courts having jurisdiction thereof and if any relief
other than injunctive relief is sought, the Company and the Executive agree that
such underlying controversy, dispute or claim shall be settled by arbitration
conducted in accordance with this Section 14 and the Commercial Arbitration
Rules of thc American Arbitration Association ("AAA"). The matter shall be heard
and decided, and awards rendered by a panel of three (3) arbitrators (the"
Arbitration Panel"). the Company and the Executive shall each select one
arbitrator from the AAA National Panel of Commercial Arbitrators (the
"Commercial Panel") and AAA shall select a third arbitrator from the Commercial
Panel. The award rendered by the Arbitration Panel shall be final and binding as
between the parties hereto and their heirs, executors, administrators,
successors and assigns, and judgment on the award may be entered by any court
having jurisdiction thereof. Except as provided in Section 12 hereof, each party
shall bear sole responsibility for all expenses and costs incurred by such party
in connection with the resolution of any controversy, dispute or claim in
accordance with this Section 14; provided, however, the Executive may recover
his costs and attorneys’ fees in recovering compensation, stock and/or benefits
to which he is entitled under this Agreement.
 

15.     WAIVER

 
The waiver by a party hereto of any breach by the other party hereto of any
provision of this Agreement shall not operate or be construed as a waiver of any
other or subsequent breach by a party hereto.
 
 
CONFIDENTIAL TREATMENT

13

--------------------------------------------------------------------------------


 

16.     NON RELIANCE 

 
Each party to this Agreement represents, warrants and acknowledges that in
entering into this Agreement that it has not relied upon any act,
representation, or warranty by any other party thereto, or by any of their
representatives or attorneys, except as may be expressly contained in this
Agreement. Each party further represents and warrants that it has thoroughly
discussed all aspects of this Agreement with his or its attorneys, that he/it
has had a reasonable time to review this Agreement, that he/it fully understands
the provisions of this Agreement and the effect thereof and that he/it is
entering into this Agreement voluntarily and of his/its own free will.
 

17.     CONSTRUCTION OF AGREEMENT

 

        (a)  Governing Law. This Agreement shall be governed by and construed
under the laws of the state of Texas.

 

        (b)  Severability. In the event that anyone or more of the provisions of
this Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality or enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

        (c)  
Headings. The descriptive headings of the several paragraphs of this Agreement
are inserted for convenience or reference only and shall not constitute a part
of this Agreement.

 



18.     
ENTIRE AGREEMENT AND INTEGRATION

 
This Agreement contains the entire agreement between the parties and supersedes
all prior oral and written agreements, understandings, commitments, and
practices between the parties, including all prior employment agreements,
whether or not fully performed by the Executive before the date of this
Agreement. No amendments to this Agreement may be made except by a writing
signed by both parties.


 

19.     NOTICES

 
Any notice to the Company required or permitted under this Agreement shall be
given In writing to the Company, either by personal service or by registered or
certified mail, postage prepaid, addressed to the legal department of the
Company at its then principal place of business. Any such notice to the
Executive shall be given in a like manner and, if mailed, shall be addressed to
his home address then shown in the Company's files. For the purpose of
determining compliance with any time limit in this Agreement, a notice shall be
deemed to have been duly given (a) on the date of service, if served personally
on the party to whom notice is to be given, or (b) on the third business day
after mailing, if mailed to the party to whom the notice is to be given in the
manner provided in this section.
 
 
CONFIDENTIAL TREATMENT

14

--------------------------------------------------------------------------------


 

20.    
SEVERABILITY



If any provision of this Agreement is held invalid or unenforceable, the
remainder of this Agreement shall nevertheless remain in full force and effect.
If any provision is held invalid or unenforceable with respect to particular
circumstances, it shall nevertheless remain in full force and effect in all
other circumstances.


 

21.     EXECUTION

 
Executed by the parties on February 19, 2005.
 



 The Company               /s/ Byron H. Adams    

--------------------------------------------------------------------------------

    By: Byron H. Adams     Chairman of the Board of Directors of Adams Golf,
Inc.      


 



 The Executive               /s/ Oliver G. Brewer    

--------------------------------------------------------------------------------

    By: Oliver G. Brewer III     Chief Executive Officer of Adams Golf, Inc    
 

 
 
CONFIDENTIAL TREATMENT
15

--------------------------------------------------------------------------------

